Conley Byrd, Justice. Appellant, Rembert Lee Hunt, to reverse a felony conviction for assaulting an officer with a deadly weapon, Ark. Stat. Ann. § 41-2802 (Supp. 1971), contends that the evidence is insufficient and the trial court erred in refusing to admit a glass into evidence. The record shows that Officer Larry Dill, in street dress, and two other uniformed officers of the Little Rock Police Department went to a club to arrest two black female suspects. After the females were taken into custody, appellant, according to some of the witnesses, made inquiry of the officers as to where they were taking the suspects. Appellant then assaulted Officer Dill with a drink glass which was broken during the assault. Officer Dill suffered a cut behind his ear requiring several stitches. Some of the witnesses described the glass used by appellant as an eight ounce glass. At the trial the court refused to permit áppellant to introduce a four ounce glass into evidence. In Jackson v. State, 214 Ark. 194, 215 S.W. 2d 148 (1948), we held that any object likely to produce death or great bodily harm could be a deadly weapon. We find no merit in appellant’s contention that the evidence is insufficient. Neither can we find merit in the contention that the trial court erred in refusing to permit the four ounce glass to be introduced into evidence. We cannot say that it was sufficiently identified as being similar to the glass used in the assault. Affirmed.